Case 1:20-cv-03053-RMB-AMD Document 26 Filed 03/26/21 Page 1 of 1 PageID: 519
                                                          [Docket No. 16]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  JOHN GERICKE, individually and
  on behalf of all individuals
  similarly situated,
                                           Civil No. 20-3053 (RMB/AMD)
                   Plaintiff,

         v.                                ORDER

  TRUIST, et al.,

                   Defendants.



      This matter comes before the Court on the Motion to Dismiss

brought by Defendant Truist Bank (“Truist”). [Docket No. 16.]

Having    considered   the    parties’   arguments,   including    at   Oral

Argument, and for the reasons expressed in the Opinion of today’s

date,

      IT IS on this    26th    day of    March   2021, hereby:

      ORDERED that Truist’s Motion to Dismiss [Docket No. 16] is

GRANTED.


                             s/Renée Marie Bumb
                             RENÉE MARIE BUMB
                             United States District Judge
